
	
		II
		112th CONGRESS
		1st Session
		S. 1896
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2011
			Ms. Ayotte (for herself
			 and Mr. Johnson of Wisconsin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To eliminate the automatic inflation increases for
		  discretionary programs built into the baseline projections and require budget
		  estimates to be compared with the prior year’s level. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Baseline Elimination Act of
			 2011.
		2.Changes in the
			 baselineSection 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
			(1)in the second
			 sentence of paragraph (1), by striking everything that follows current
			 year, and inserting excluding resources designated as an
			 emergency requirement and any resources provided in supplemental appropriation
			 laws.;
			(2)by striking
			 paragraphs (2), (3), (4), and (5);
			(3)by redesignating
			 paragraph (6) as paragraph (2); and
			(4)by inserting
			 after paragraph (2) the following:
				
					(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
					.
			3.The President's
			 budget
			(a)Expenditures
			 and appropriationsParagraph (5) of section 1105(a) of title 31,
			 United States Code, is amended to read as follows:
				
					(5)except as
				provided in subsection (b) of this section, estimated expenditures and
				appropriations for the current year and estimated expenditures and proposed
				appropriations the President decides are necessary to support the Government in
				the fiscal year for which the budget is submitted and at least the 4 fiscal
				years following that year, and, except for detailed budget estimates, the
				percentage change from the current year to the fiscal year for which the budget
				is submitted for estimated expenditures and for
				appropriations.
					.
			(b)ReceiptsSection
			 1105(a)(6) of title 31, United States Code, is amended to read as
			 follows:
				
					(6)estimated
				receipts of the Government in the current year and the fiscal year for which
				the budget is submitted and at least the 4 fiscal years after that year
				under—
						(A)laws in effect
				when the budget is submitted; and
						(B)proposals in the
				budget to increase revenues,
						and the
				percentage change (in the case of each category referred to in subparagraphs
				(A) and (B)) between the current year and the fiscal year for which the budget
				is submitted and between the current year and each of the 9 fiscal years after
				the fiscal year for which the budget is
				submitted..
			(c)Legislative
			 proposalsSection 1105(a)(12) of title 31, United States Code, is
			 amended to read as follows:
				
					(12)for each
				proposal in the budget for legislation that establishes or expands a Government
				activity or function, a table showing—
						(A)the amount
				proposed in the budget for appropriation and for expenditure because of the
				proposal in the fiscal year for which the budget is submitted;
						(B)the estimated
				appropriation required because of the proposal for each of at least the 4
				fiscal years after that year that the proposal will be in effect; and
						(C)the estimated
				amount for the same activity or function, if any, in the current fiscal
				year,
						and,
				except for detailed budget estimates, the percentage change (in the case of
				each category referred to in subparagraphs (A), (B), and (C)) between the
				current year and the fiscal year for which the budget is
				submitted..
			(d)ComparisonsSection
			 1105(a)(18) of title 31, United States Code, is amended by inserting new
			 budget authority and before budget outlays.
			(e)Expenditures
			 and tablesSection 1105(a) of title 31, United States Code, is
			 amended by—
				(1)redesignating
			 paragraph (37) following paragraph (38) as paragraph (39); and
				(2)adding at the end
			 the following:
					
						(40)a comparison of
				levels of estimated expenditures and proposed appropriations for each function
				and subfunction in the current fiscal year and the fiscal year for which the
				budget is submitted, along with the proposed increase or decrease of spending
				in percentage terms for each function and subfunction.
						(41)a table on
				sources of growth in total direct spending under current law and as proposed in
				this budget submission for the budget year and at least the ensuing 9 fiscal
				years, which shall include changes in outlays attributable to the following:
				cost-of-living adjustments; changes in the number of program recipients;
				increases in medical care prices, utilization and intensity of medical care;
				and residual
				factors.
						.
				(f)Current
			 programsSection 1109(a) of title 31, United States Code, is
			 amended by inserting after the first sentence the following: For
			 discretionary spending, these estimates shall assume the levels no higher than
			 those set forth in the discretionary spending limits under section 251(c) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, as adjusted, for
			 the appropriate fiscal years (and if no such limits are in effect, these
			 estimates shall assume adjusted levels no higher than those for the most recent
			 fiscal year for which such levels were in effect)..
			4.The
			 congressional budgetSection
			 301(e) of the Congressional Budget Act of 1974 (as amended by section 103) is
			 further amended—
			(1)in paragraph (1),
			 by inserting at the end the following: The basis of deliberations in
			 developing such joint resolution shall be the estimated budgetary levels for
			 the preceding fiscal year. Any budgetary levels pending before the committee
			 and the text of the joint resolution shall be accompanied by a document
			 comparing such levels or such text to the estimated levels of the prior fiscal
			 year.; and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (E), by striking and after the semicolon;
				(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(G)a comparison of
				levels for the current fiscal year with proposed spending and revenue levels
				for the subsequent fiscal years along with the proposed increase or decrease of
				spending in percentage terms for each
				function.
						.
				5.Congressional
			 budget office reports to committees
			(a)Comparable
			 levelsThe first sentence of section 202(e)(1) of the
			 Congressional Budget Act of 1974 is amended by inserting compared to
			 comparable levels for the current year before the comma at the end of
			 subparagraph (A) and before the comma at the end of subparagraph (B).
			(b)Sources of
			 spending growthSection 202(e)(1) of the Congressional Budget Act
			 of 1974 is amended by inserting after the first sentence the following new
			 sentence: “Such report shall also include a table on sources of spending growth
			 in total direct spending, revenue, deficit, and debt for the budget year and
			 the ensuing 4 fiscal years, which shall include changes in outlays attributable
			 to the following:
				
					(A)Cost-of-living
				adjustments.
					(B)Changes in the
				number of program recipients.
					(C)Increases in
				medical care prices, utilization and intensity of medical care.
					(D)Residual
				factors.
					.
			(c)Comparison of
			 levelsSection 308(a)(1)(B) of the Congressional Budget Act of
			 1974 is amended by inserting and shall include a comparison of those
			 levels to comparable levels for the current fiscal year before
			 if timely submitted.
			
